Citation Nr: 1722494	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 1, 2012; and to a rating in excess of 50 percent beginning May 1, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to July 1968.  He served in the Republic of Vietnam from September 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in December 2016, granting a joint motion for partial remand vacating that part of a February 2016 Board decision denying staged ratings higher than awarded and remanding the issue for consideration of the claim in the context of the regulatory rating criteria for PTSD existing prior to 1996.  The determinations granting an initial rating of 30 percent prior to May 1, 2012, and a 50 percent rating beginning May 1, 2012, were not disturbed.

The appeal initially arose from a May 2012 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination granted service connection for PTSD and assigned a noncompensable rating effective from February 15, 1994, a 10 percent rating from July 9, 1999, and a 30 percent rating from May 1, 2012.  It was noted that service connection was "established as directly related to military service based upon the diagnosis and given at the VA examination that [the Veteran's] PTSD was related to [his] fear of hostile military or terrorist activity."  A September 2014 Board decision granted entitlement to an effective date from November 12, 1993, but no earlier, for the grant of service connection for PTSD.

The Veteran and his attorney were notified by correspondence dated January 4, 2017, that his case had been returned to the Board following the Court's remand decision and that additional evidence and/or argument should be submitted within 90 days of that letter.  In correspondence dated March 27, 2017, the Veteran's attorney stated the Veteran did not desire a hearing and waived any further review or notice matters that might delay a decision in his case.  However, in correspondence dated April 5, 2017, the Veteran's attorney requested, in pertinent part, that VA not issue any decisions on pending issues for a period of 30-days from the date of that letter.  As this time period has now expired, the Board finds the Veteran is not prejudiced by review of the issue on appeal.

The Board notes that the Veteran is shown to be presently gainfully employed with the same organization since approximately 1988 and that statements as to employment difficulties prior to that date are insufficient to warrant consideration for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for any specific period of time.  But see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits").  For similar reasons, the Board also finds the Veteran has not raised the matter of an extraschedular rating.  The evidence does not present any exceptional or unusual circumstances, such as a marked interference with employment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to these specific matters is required.


FINDINGS OF FACT

1.  The Veteran's PTSD prior to May 1, 2012, was manifested by no more than a definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in a reduction in initiative, flexibility, efficiency, and reliability levels that produced a definite industrial impairment.

2.  The Veteran's PTSD since May 1, 2012, is manifested by no more than a considerable impairment in his ability to establish or maintain effective or favorable relationships with people and by reason of his psychoneurotic symptoms reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to May 1, 2012, and to a rating in excess of 50 percent beginning May 1, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9411 (before November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (after November 7, 1996, and before and after March 19, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in May 2005, July 2007, August 2007, and February 2013.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  There is no indication in the available record that the Veteran has received treatment, either VA or non-VA, since treatment records were last obtained in this case nor that any such reports were created pertinent to the present appeal as a result of treatment.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The Court has also held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80 (2008); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("lay testimony could support a retrospective medical diagnosis of pre-existing PTSD").  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  As is discussed in more detail in this decision, in light of the credibility problems associated with the Veteran's statements during past treatment and medical evaluations there is no reasonable probability that a retrospective medical opinion at this point in time could substantiate the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Preliminary Matters

The Board notes that while the present matter remaining on appeal involves the propriety of the assigned ratings under applicable rating criteria and not entitlement to service connection, the actual payment of any additional benefits must be based upon applicable laws.  In fact, the United States Supreme Court, citing the Appropriations Clause of the Constitution, Art. I, § 9, cl. 7, has held that payments from the Federal Treasury must be authorized by statute, and that government employees may not make obligations which were beyond the scope authorized by statute.  Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990).

As previously noted in this case, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010); see also Acevedo v. Shinseki, 25 Vet. App. 286, 292 (2012) (noting that VA's intent in amending § 3.304(f)(3) was to liberalize the stressor occurrence evidentiary requirements for military personnel deployed to war zones). 

Specifically, the July 2010 final rule amended subsection (f), in part, by adding a new paragraph:  (3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 12, 2010).

A May 2012 rating decision established service connection for PTSD.  The award of service connection was based on finding that the Veteran was diagnosed as having PTSD that was related to his fear of hostile military or terrorist activity.  However, rather than assigning service connection based on the liberalizing regulation, an effective date of February 15, 1994 was assigned.  That decision also assigned an evaluation of 0 percent effective from February 15, 1994, a 10 percent rating from July 9, 1999, and a 30 percent rating from May 1, 2012.  

A subsequent September 2014 Board decision granted entitlement to an effective date from November 12, 1993, but no earlier, for the grant of service connection for PTSD.  That decision, however, was limited to the recognition of a prior claim and did not address the propriety of assigned ratings or applicable benefit payments.  The Court's December 2016 order noted that the parts of the Board's February 2016 decision, in essence, granting an initial 30 percent rating from November 12, 1993, to May 1, 2012, and a 50 percent rating beginning May 1, 2012, were not disturbed.  Neither the Court's December 2016 order nor the associated joint motion for partial remand address the issue of applicable benefit payments.  

The Board notes, however, that VA law provides that where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  See 38 U.S.C.A. § 5110 (West 2014) (emphasis added).  

In Williams v. Principi, 15 Vet. App. 189, 197 (2001), the Court held that, under 38 U.S.C.A. § 5110(g), the effective date of an award made pursuant to liberalizing regulation can be no earlier than the effective date of the regulation.  The Court cited Richmond as the basis for that decision.

The Board notes that service connection for the Veteran's PTSD is established from November 12, 1993, warranting consideration of the rating criteria for evaluations of psychiatric disabilities applicable on that date.  The schedular criteria for evaluations of psychiatric disabilities were amended and regulations were renumbered effective November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996); see also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003) ("where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version mo[re] favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the Secretary . . . to do otherwise and the Secretary did so.").  

The regulations were subsequently revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions were made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

While consideration of the pre-November 7, 1996, rating criteria has been ordered by the Court in this case, the Board finds that there is no indication that Congress has provided an exception to allow an earlier additional monetary payment due to an increased award, such as a higher staged rating, for PTSD as in this case when the initial service connection determination was based upon liberalizing regulations.  The Board notes that higher monetary payments may be warranted after July 12, 2010, the effective date of the amended provision 38 C.F.R. § 3.304(f)(3), based upon the pre-November 7, 1996, rating criteria but under the provisions of 38 U.S.C.A. § 5110 not earlier than this date.  Therefore, the Board will consider in this decision the issue of propriety of the assigned ratings, but not payments, under the rating criteria applicable before and after July 12, 2010.  As the issue of entitlement to payments awarded prior to July 12, 2010, were not addressed by the Agency of Original Jurisdiction (AOJ) in the first instance, the matter will not be addressed further in this decision.  

Factual Background

In correspondence received by VA in July 1994 the Veteran asserted that he had suffered depression, alcoholism, and PTSD during service in Vietnam.  He also reported that he sustained a spine injury and a coma in 1968 and ended up at Cam Rahn Bay as a medical-hold-over awaiting transfer.  

In a February 1995 statement the Veteran described having woken up in a bed in a medical field ward a week after his helicopter was shot down by enemy fire in 1968.  He stated he had been paralyzed from the lower spine down and that his attending nurse told him he had suffered a brain concussion and had been in a coma for the previous six days.  He stated he had been unable to walk and that he remained in that condition for three months.  

At his January 2012 video conference hearing the Veteran testified that for the first couple of weeks after he arrived in Vietnam in September 1967 he had been assigned to a detail as a door gunner.  He stated that he had not really been in a combat zone then and he had been engaged in activities such as transporting servicemen to different places and picking up mail.  He reported that sometimes he had participated in medical evacuation missions.  He described having been knocked out after jumping from his helicopter after it was hit and not becoming fully conscious until weeks later at a South Vietnamese field hospital.  He explained, in essence, that stressor information recorded by a 1999 VA examiner as to his having killed hundreds of people as a door gunner was not accurate due to his having been pressured to provide a number by the examiner.  He stated he did not know how many people on the ground had been killed and also clarified his previous reports as to having seen mutilated bodies and beheadings.

The pertinent medical evidence of record shows that the Veteran's service treatment records are negative for complaint, treatment, or diagnosis for a psychiatric disorder.  A July 1968 separation examination revealed a normal clinical evaluation of the head and neurologic and psychiatric systems.  A 3/4 inch, small scar was noted in the area about the right eye.  An associated report of medical history noted the Veteran denied having or having ever had frequent of severe headaches, hearing loss, history of head injury, depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  

Service personnel records show the Veteran was assigned to the 575th Supply Company during service in Vietnam and that his principal duty was log book clerk.  Records also show he participated in the Vietnam Counter Offensive Phase III campaign and the 6th Campaign (unnamed).  No awards or decorations indicative of combat were recorded.  A March 2010 service department report noted a search of morning reports for the 155th Assault Helicopter Company from September 1, 1967, to October 1, 1967, revealed no remarks as to the Veteran nor of the reported incident involving a helicopter crash.

A July 1969 VA examination report noted the Veteran complained of headaches since March 1968 located in either parietal area.  He stated that they may last one hour and were not relieved by aspirin.  The diagnoses included headaches, cause unknown.  A psychiatric evaluation was recommended.  

A July 1969 VA orthopedic examination noted the Veteran reported he injured his back in a fall in March 1968.  It was noted X-ray studies dated in March 1968 and May 1968 revealed no abnormalities of the lumbar spine.  Current X-ray studies of the dorsal and lumbar spines revealed no evidence of fracture.  The intervertebral disc spaces were well maintained.

Private treatment records dated in February 1987 noted the Veteran reported the onset of low back pain in 1968 that was initially mild and had slowly increased over the years.  A March 1987 record noted the Veteran reported a history of back pain since jumping from a helicopter in Vietnam approximately 18 years earlier.  He stated he was told to jump because the pilot had been shot and the helicopter was crashing.  Only two of the six crewmembers survived.  He reported he had lain on the ground unconscious for five to six days and the Vietcong had ransacked his body and left him in the jungle clearing.  He also reported that he had been transported to a stateside hospital and regained the functional use of his lower extremities after a month.  

In correspondence dated in May 1987 L.B., Ph.D., identified as a clinical psychologist and the Veteran's friend and co-worker, stated they had worked together since July 1978.  It was noted that the Veteran reported he had injured his back in service the first time when he jumped out of a truck that was about to explode and then more seriously in 1968 as a helicopter assault team door gunner after their helicopter was hit and he jumped just seconds before it exploded.  It was further noted that he stated he had been knocked unconscious by the impact and was subsequently paralyzed for over a month.  In subsequent correspondence dated in June 1998 Dr. L.B. stated the Veteran had first consulted him in March 1979 complaining of depressive symptoms resulting from difficulty coping with persistent lower and upper back pain which he attributed to an injury sustained when he jumped from a helicopter in Vietnam.  It was noted he also reported experiencing nightmares and flashbacks related to his combat experiences and that his symptoms had previously resulted in a diagnosis of PTSD.  

Veterans Outreach Center records dated in November 1991 noted the Veteran had been treated for PTSD in 1978 after experiencing flashbacks and dreams.  It was noted he reported having been shot down two times in Vietnam.  A review of subsequent records dated though 2002 shows he reported symptoms of anxiety, panic, recurrent recollections, nightmares, avoidance, and feelings of shame and guilt over his actions in Vietnam.  He was noted to present as tearful with a dysthymic mood and constricted affect.  There was no indication of any present suicidal or homicidal ideations nor indication from the treatment notes that his PTSD symptoms had significantly interfered with his ability to work, maintain relationships, or adequately function in his daily life.  

In a statement received by VA in May 1998 the Veteran's spouse reported that he had been different after he returned home from Vietnam.  She stated they were married in 1969 and that during this time he had been very violent and had become an alcoholic.  She stated he woke up in the middle of the night and would punch the walls.  He was also having flashbacks of experiences in Vietnam and held 11 jobs during a two year period due to his problems.  It was noted that he had attended college and had changed his major to psychology and that since approximately 1988 he had been employed as a state disabled veterans outreach specialist and in 1997 was selected as the state Veterans Employment Representative of the Year.  She also stated that their 29 years of marriage had been difficult and that he continued to have emotional stress due to his service-connected physical problems.

Subsequent statements from the Veteran's spouse dated in October 2011 reported that the Veteran continued to experience flashbacks and anger management problems.  She reported that despite the fact that he was prescribed psychotropic medication he was not emotionally stable.  She reported that he often had periods of depression and tearful episodes, and that they did not have a social life because he refused to socialize with friends and was unable to relate to others.  In her statement, the Veteran's daughter described various mental health difficulties he had experienced throughout her life and the various impact those symptoms had on her own mental health.  Other than indicating that the Veteran's relationship with his grandchildren was strained, few details regarding the symptoms he experienced from 1993 forward were provided.

A July 1999 VA examination report noted that according to the Veteran's history he served in the Republic of Vietnam for approximately eight months and his tour was cut short because of a helicopter crash in which he apparently was in a coma for a number of hours.  The examiner noted he stated that while in Vietnam he witnessed numerous atrocities; killed hundreds of people as a door gunner on a medevac helicopter; handled hundreds of body bags; saw mutilated women, children, and soldiers; and had bayonet fights as a result of ambushes.  It was noted he stated that upon first returning from Vietnam he experienced nightmares, flashbacks, intrusive thoughts, avoidance symptoms, depression, hypervigilance, increased startle response, and insomnia and that his symptoms had lessened over time.  The examiner noted that the Veteran was currently taking psychotropic medication, but the Veteran could not recall the prescription.  The Veteran reported that he did not watch combat movies, that he felt disoriented and anxious when hearing helicopters fly overhead, and that he tended to isolate himself and withdraw from others.  He reported that he only slept for approximately five hours per night and that he experienced occasional nightmares.  He reported that he was irritable and had a temper.  He reported that he continued to experience mild symptoms of hypervigilance, increased startle response, irritability, temper, road rage, depression, and shame. 

Upon mental status examination, the Veteran was on time for his interview and casually dressed in a meticulous fashion.  He did not appear stressed and was noted to actually look relaxed.  He was not anxious and he was not clinically depressed.  The examiner noted he was oriented to person, place, and time.  His affect was appropriate and his mood was euthymic.  There was no evidence of schizophrenia, bipolar disorder, or organic brain dysfunction.  His memory was intact for both recent and distant events.  Judgement and insight were also noted to be intact.  The examiner noted that mental status examination was completely within normal limits.  A diagnosis of PTSD with dysthymia was provided.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 70 and noted that the Veteran was doing considerably better than he was during the initial several years following his service in Vietnam.

At a December 2009 VA examination, the Veteran reported symptoms of re-experiencing events through nightmares approximately twice per week.  He reported that sometimes, random little things would remind him of his traumatic experiences.  He demonstrated persistent avoidance and reported that he did not watch war movies.  He reported issues with irritability and it was noted that his spouse reported that he punched "many holes in the wall."  The Veteran reported being hypervigilant, that he had difficulty with sleep, and that he had an exaggerated startle response

Upon mental status examination, the Veteran was noted to be cooperative and the examiner noted that he was seen with his spouse.  The Veteran had no impairment in thought processes or communication.  He had no delusions or hallucinations.  He made good eye contact and did not have thoughts of suicide or homicide.  He was alert and fully oriented, there was no memory loss or impairment, there were no obsessive or ritualistic behaviors, and the rate and flow of his speech was normal.  He appeared depressed when speaking about his experiences serving in the Republic of Vietnam.  He denied having panic attacks.  The examiner confirmed the diagnosis of PTSD and noted that there did not appear to be evidence to support a finding that the Veteran had occupational impairment as a result of his PTSD.  However, the examiner did note that the Veteran's social functioning would be slightly impaired due to his anxiety and hypervigilance.  A GAF score of 75 was assigned. 

A review of VA mental health treatment records shows that the Veteran began receiving intermittent treatment since approximately January 2010.  Records show he has reported symptoms of anxiety, depression, difficulty maintaining relationships, hypervigilance, irritability, anger, flashbacks, avoidance, and hyperarousal.  Mental status examinations indicate he has generally presented without impairment in orientation, speech, thoughts, judgment, insight, or language.  He was noted, at times, to have a restricted affect and a depressed or anxious mood.  There was no evidence of current suicidal or homicidal ideations.  In general, the Veteran was shown to have been managed on Bupropion with assigned GAF scores of 50 and 55.  

The records also show the Veteran reported that he had completed college with a degree in psychology and that he had discontinued his graduate school studies after approximately one year due to conflicting work responsibilities.  A May 2012 report noted the Veteran was taking classes in pursuit of a Master's in Business Administration degree.  Records noted the Veteran lived with his spouse in a condominium they owned and that he supported himself financially working in vocational rehabilitation.  He reported that his spouse was disabled and did not work and that she had become concerned about his anger encouraging him to present for treatment.  He denied physical altercations and reported that his anger was restricted to "vocal" disputes.  In treatment reports dated in May 2012 and September 2014 it was specifically noted that he had been experiencing decreased avoidance symptoms, increased involvement in healthy activities, decreased irritability and anger, and decreased re-experiencing symptoms.  

A February 2011 statement from M.G.E., M.D., identified as a certified member (diplomate) of the American Board of Psychiatry and Neurology, reported that he had treated the Veteran for PTSD and sleep apnea and requested a transfer to a local office.  It was noted that these medical conditions led to severe fatigue and that his long drive in the evening was very concerning.  It was noted he had experienced difficulty maintaining his concentration while driving and, as a result, had gotten lost from time to time or missed his exit while driving.  It was further reported that he had experienced flashbacks due to repetitive noises he heard while driving. 

At his February 2011 VA examination the Veteran reported that he had experienced mood swings and some trouble with anger.  He reported that he was still married to his wife of 43 years despite the fact that they had experienced their ups and downs.  He reported that he had two daughters and six grandchildren and that he had good contact with his children and grandchildren.  He stated that he did not have any close friends, but that he got along with his co-workers.  He reported that he received current treatment for his PTSD and that he had been prescribed anti-depressant medication that he felt was working well.  The examiner noted he had combat experience, but provided no additional specific information other than his service in Vietnam from 1967 to 1968.  

Upon mental status examination, the Veteran was noted to appear clean and was appropriately dressed.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  His attitude toward the examiner was cooperative, his affect was appropriate, and his mood was good; although, the Veteran did report experiencing irritable moods on occasion.  His attention was intact, but he was unable to do serial 7's.  He was oriented to person, time, and place.  His thought process was unremarkable and there was no evidence of delusions or hallucinations.  He understood both the outcome of his behavior and that he had a problem.  He did not exhibit inappropriate behavior, he interpreted proverbs correctly, he did not have obsessive or ritualistic behavior, his memory was normal, and he did not have panic attacks.  He did not have homicidal or suicidal thoughts or episodes of violence, and his impulse control was noted to be fair.  The examiner noted that the Veteran was able to maintain his personal hygiene and that beyond having a slight impact on his ability to travel and drive, his PTSD did not impact his ability to conduct his activities of daily living.  

A diagnosis of major depressive disorder was provided and a GAF score of 65 was assigned.  The examiner noted that the Veteran's mental health symptoms were transient or mild with only decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  The examiner further noted that the Veteran had a good employment history, a stable family situation, and while he was somewhat limited in terms of his social relationships he was functioning pretty well.  It was the examiner's opinion that the Veteran's major depressive disorder was less likely caused by or due to military service.  The rationale for the opinion included that he did not seek treatment for depression until several years following service and his pre-service history was significant for physical and verbal abuse which can be critical factors in the development of later psychiatric and substance abuse problems in adulthood.  His military experiences were not believed necessarily to account for a 50 percent or greater likelihood of his developing this disorder.  

A May 2012 VA examination report noted the Veteran stated he experienced depression, low mood, anhedonia, lack of energy, and concentration problems.  He reported that he was still married to his wife and that he had a close relationship with his two daughters.  He reported that he received intermittent mental health counseling at his local Veterans Center and that he was maintained on Bupropion.  He reported symptoms of avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, the inability to have loving feelings, sleep impairment, irritability, angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, suspiciousness, and disturbances in motivation. 

Upon mental status examination, the Veteran's mood was depressed and he had mild memory loss.  He did not experience panic attacks, he did not have any disturbances in speech, his affect was within normal limits, and he did not have any difficulty understanding complex commands.  He did not have impaired judgment or any impairment in abstract thinking.  He did not have any impairment in thought processes or communications.  He did not have suicidal or homicidal ideations.  He did not display obsessional rituals which interfered with his routine activities.  He did not have impairment in impulse control, spatial disorientation, or persistent delusions or hallucinations.  He did not exhibit inappropriate behavior, he was not a persistent danger to himself or others, and he did not neglect his personal appearance or hygiene.  He was oriented to time and place.  Symptoms were noted including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  


The examiner provided diagnoses of PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 60.  It was noted that the Veteran's PTSD caused a decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran had symptoms of mild cognitive disturbance attributable to age-related decline, PTSD, major depressive disorder, and remote traumatic brain injury (TBI).  

A February 2013 VA examination included diagnoses of PTSD and major depressive disorder.  A GAF score of 60 was provided with comments noting that the Veteran continued to have mild to moderate symptoms of PTSD as well as moderate symptoms of major depressive disorder.  His past diagnosis of alcohol dependence had been in full sustained remission for nearly 17 years.  The examiner found he had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Symptoms were noted including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner stated the Veteran's PTSD symptoms had been essentially stable since his last VA examination and that his symptoms did not render him unable to maintain substantially gainful employment.  It was noted he continued to function well in his job of 23 years as a vocational rehabilitation counselor.  His social life was noted to be somewhat limited, but he functioned well occupationally.  

VA examination in January 2015 included diagnoses of PTSD and major depressive disorder.  It was noted the Veteran did not have a TBI.  The examiner found he had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported experiencing depression, anhedonia, lack of energy, low mood, intrusive recollections, and anxiety.  He reported that he remained married to his wife of 44 years and characterized their relationship as good.  He characterized his relationships with both his daughters as poor.  He reported that outside members of his family, he did not socialize very much.  He reported that he enjoyed reading, but that he would frequently lose concentration.  

The Veteran reported that he was also late to work at times as a result of his inability to maintain concentration.  He stated that he was easily irritable in public and that he was somewhat avoidant.  He reported that while he drove alone to work he was much more comfortable when his wife was in the car with him.  He also reported that he was still working for the State of California as a vocational rehabilitation specialist, that he liked his work, and that he was well-regarded at the office.  He reported that at times he would feel anxious or aggravated throughout the day and that he had a hard time controlling his temper and had to frequently leave the office to calm himself.  He reported that he received intermittent mental health counseling and that he was maintained on Bupropion without side effects.  He also reported symptoms of irritability, reckless or destructive behavior, hypervigilance, and sleep disturbance. 

Upon mental status examination, the Veteran was cooperative, calm, and pleasant.  His mood was "okay" and his affect was congruent.  He did not have any suicidal or homicidal ideations, there was no psychosis present, and there were no gross cognitive deficits.  Symptoms were noted including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  There was no impairment in speech, communication, thought processes, or impulse control.  There was no evidence that the Veteran experienced obsessional rituals, spatial disorientation, delusions, or hallucinations.  He did not neglect his personal hygiene.  The diagnoses included PTSD and major depressive disorder.  It was noted that the Veteran had worked with and for veterans for many years and maintained full-time employment without interruption, despite subjective symptoms.   

A September 2015 private psychological assessment report from J.D.S., Jr., Psy.D., noted the Veteran's claims file had been reviewed in its entirety and that a phone interview with the Veteran and his spouse was conducted.  The purpose of the review was identified as an assessment of the appropriateness of the disability rating for PTSD for the entirety of his benefits eligibility period dating back to 1993.  The examiner summarized the Veteran's psychosocial history, his educational history, his employment history, his substance use history, his trauma history, his medical history, and his mental health history.  Significantly, the examiner summarized the evidence reviewed as indicating the Veteran had "completed some college" and having reportedly received certificates in mental health, career counseling, and vocational counseling.  It was noted that records indicated he had worked as an Employment Program Representative for about 11 years, with downgraded employment disciplinary action to suspension after being fired in 1999, and that he maintained current employment in that position at the time of the review.  

As part of the trauma history reported, the examiner stated the Veteran indicated he was an assistant gunner in the 155th helicopter assault team and that he reported experiencing numerous instances of the deaths of friends, having witnessed mangled corpses and rotting bodies, and believing he had killed hundreds of people.  In the medical history section it was noted he reported having sustained a broken leg, a coma, a spinal injury, a skin rash, and a right foot infection while on active duty in Vietnam.  He reported being sent home after experiencing the coma.  In his summary of mental health history, the examiner described statements provided by the Veteran's spouse and referred to records indicating treatment for PTSD in 1978.  The examiner, in essence, interpreted findings reported in clusters of treatment records by years without identifying any specific treatment report in support of the information reported.  Treatment reports dated to 2013 were included in the summary report, but the examiner did not identify whether the Veteran was presently receiving treatment nor whether he had received any pertinent treatment since 2013. 

In summation of his assessment, the examiner found that "[a]ccording to records, [the Veteran] has suffered from PTSD dating back at least until 1978, when he first began to receive treatment."  It was noted that "[a]lthough there is some discussion of the genuineness of his mental health condition in the documentation, this question appears to have been resolved given his being granted a 50% disability rating in 2012."  The examiner stated it was clear that upon return from Vietnam in 1968 the Veteran was suffering from symptoms of PTSD, and that he had additional depressive symptomatology dating back as far as 1998.  

The examiner found that, based upon records and the interview with the Veteran and his spouse, the Veteran's main work-related dysfunction appeared to be related to social interactions and an inability to effectively cope with work stressors.  He demonstrated inflexibility in how he perceives others.  He exhibited distorted and paranoia-like thinking as he interpreted the actions and intentions of others.  He was easily frustrated and his coping abilities quickly gave way to what he experienced as overwhelming stimuli from which he needed to escape.  This appeared to more readily occur in the workplace where he had perceived himself as having little to no control over what happens to or goes on around him.  However, this had also been noted in his home and interactions with his immediate family members.  

The Veteran's difficulties were found to inhibit his ability to develop rapport with his co-workers and supervisor and had severely strained his marital relationship and his relationships with his children.  Records and reports from his spouse also confirmed a history of isolation and lack of social support outside his immediate family.  Additionally, noted by his spouse and established in VA documentation was a mild memory loss and impairment of short and long term memory.  The examiner found, "[b]ased on the totality of the evidence, it is more likely than not that [the Veteran] has met the criteria for at least a disability rating of 70% for his service-connected PTSD and comorbid depressive disorder since his return from Vietnam, and in particular since 1993, with intermittent periods of increased functioning due largely to supportive environments."  His condition had reportedly resulted in an occupational and social impairment with deficiencies in the areas of work, family relations, thinking, and mood.  

With regard to employability, the examiner stated that a thorough review of the claim file and interview with the Veteran and his spouse suggested that he was able to secure and/or follow substantially gainful employment when such employment was within a protected environment.  Under such an environment as provided by his previous supervisor, he had demonstrated an ability to be successful in the work force.  This was evidenced by his self-report of nothing but excellent performance reviews in recent years.  The examiner, however, opined that the Veteran no longer worked within a protected environment based on his report of feeling ridiculed by his supervisor and coworkers, not being provided opportunities for "time outs" when overwhelmed, and being singled out in meetings as having PTSD.  His ongoing success under this non-protected environment was suspect and further psychological decompensation was expected, to include possible inability to maintain the employment. 

In a March 2017 brief in support of the appeal the Veteran's attorney resubmitted a copy of the September 2015 psychological evaluation and asserted that it had provided a thorough, well-reasoned report following a complete review of the claims file and an interview with the Veteran.  It was noted that the examiner had opined that "it is more likely than not that [the Veteran] has met the criteria for at least a disability rating of 70% for his service-connected PTSD and comorbid depressive disorder since his return from Vietnam, and in particular since 1993."  It was asserted that the condition had resulted in occupational and social impairment with deficiencies in the areas of work, family relations, thinking, and mood and referred to competent medical and lay evidence indicated as of record, including a November 1991 VA treatment note, a statement received by VA in February 1994, and a June 1998 statement from a former treatment provider since 1979.  The attorney also asserted that under the regulatory amendment for PTSD effective November 7, 1996, which were clearly more favorable to the Veteran, a 70-percent rating was warranted based upon either a "severe impairment" in establishing and maintaining effective relationships or a "severe impairment in the ability to obtain or retain employment" for the entire period on appeal.  It was further asserted that lay statements of record were credible, as the symptoms described were consistent and corroborated by the Veteran's continued treatment subsequent to discharge with nothing in the record that contradicts their accounts of his problems interacting with others and with handling stress. 

	(CONTINUED ON NEXT PAGE)



Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

For evaluations of PTSD under Diagnostic Code 9411, the rating criteria in effective prior to November 7, 1996, provides a 100 percent schedular rating when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and a demonstrable inability to obtain or retain employment.  

A 70 percent rating was assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired; and when the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 50 percent rating was assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; and when by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 30 percent rating was assigned with a definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and when psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic Disorders (effective before November 7, 1996).

Those regulations also noted that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  It was further noted that the requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a mild degree, a 10 percent rating under the general rating formula may be assigned.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would qualify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  VA's General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  

For evaluations of PTSD under Diagnostic Code 9411, the rating criteria in effective after November 7, 1996, provides a 100 percent schedular rating with a total occupational and social impairment, due to such symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 50 percent rating is assigned with an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is assigned with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411 (after Nov. 7, 1996).  

VA regulations were revised on March 19, 2015, to update references pertinent to the DSM-5.  Those changes included removal of the GAF score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions were made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

The Board agree that the pre-November 7, 1996, PTSD rating criteria are more favorable to the Veteran's claim.  However, the evidence demonstrates that the Veteran's PTSD prior to May 1, 2012, was manifested by no more than a definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in a reduction in initiative, flexibility, efficiency, and reliability levels that produced a definite industrial impairment.  The Board further finds that the Veteran's PTSD since May 1, 2012, is manifested by no more than a considerable impairment in his ability to establish or maintain effective or favorable relationships with people and by reason of his psychoneurotic symptoms reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

Specifically, when he was seen in July 1999, Veteran was not anxious and was not clinically depressed.  A contemporaneous mental status examination was completely within normal limits.  A diagnosis of PTSD with dysthymia was provided with an assigned GAF score of 70, indicative of mild symptoms.  A December 2009 VA examiner similarly confirmed a diagnosis of PTSD and noted that there did not appear to be evidence to support a finding that the Veteran had occupational impairment as a result of his PTSD.  A February 2011 VA examiner found that, beyond having a slight impact on his ability to travel and drive, the Veteran's PTSD did not impact his ability to conduct his activities of daily living and that his mental health symptoms were transient or mild with only decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  A May 2012 VA examiner provided diagnoses of PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 60.  It was noted that the Veteran's PTSD caused a decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  

A February 2013 VA examiner provided diagnoses of PTSD and major depressive disorder with a GAF score of 60 and comments noting that the Veteran continued to have mild to moderate symptoms of PTSD as well as moderate symptoms of major depressive disorder.  The examiner found he had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Symptoms were noted including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner also found that the Veteran's PTSD symptoms had been essentially stable since his last VA examination and that his symptoms did not render him unable to maintain substantially gainful employment.  It was noted he had continued to function well in his job of 23 years as a vocational rehabilitation counselor and that while his social life was somewhat limited he functioned well occupationally.  

A January 2015 VA examiner provided diagnoses of PTSD and major depressive disorder and found the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted the Veteran reported he was married and characterized their relationship as good, but that he characterized his relationships with both his daughters as poor and that he did not socialize very much.  The examiner noted symptoms of PTSD including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  There was no impairment in speech, communication, thought processes, or impulse control.  There was no evidence that the Veteran experienced obsessional rituals, spatial disorientation, delusions, or hallucinations.  He did not neglect his personal hygiene.  The diagnoses included PTSD and major depressive disorder and it was noted that the Veteran had worked with and for veterans for many years and maintained full-time employment without interruption, despite subjective symptoms.  

Although the evaluation of the Veteran's claim is medically and factually complex, overall the credible evidence of record demonstrates no higher or earlier staged ratings are warranted under the rating criteria for PTSD applicable in this case.  The VA opinions and examination findings are persuasive as to the degree of impairment due to the Veteran's service-connected PTSD.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board also notes that the evidence obtained over the course of the appeal period includes statements by the Veteran as to specific stressor events and injuries asserted to have occurred during service in Vietnam that are inconsistent with the other evidence of record and with the Veteran's own statements provided at various times during and after service.  Based upon the overall evidence of record and all applicable VA law, including 38 U.S.C.A. § 1154 (West 2014), the Board finds that reports including that the Veteran sustained a head injury and coma in a helicopter accident and that he had experienced numerous instances of the deaths of friends, witnessed mangled corpses and rotting bodies, and believed he had killed hundreds of people are not credible.  His service treatment records show that a July 1968 separation examination revealed a normal clinical evaluation of the head with a 3/4 inch scar in the area about the right eye, but that in an associated report of medical history the Veteran denied having or having ever had a history of head injury or periods of unconsciousness.  Service personnel records show the Veteran was assigned to the 575th Supply Company during service in Vietnam and that his principal duty was log book clerk.  Although records show he participated in the Vietnam Counter Offensive Phase III campaign and the 6th Campaign (unnamed), no awards or decorations indicative of combat were recorded and a March 2010 service department report found a search of morning reports for the 155th Assault Helicopter Company from September 1, 1967, to October 1, 1967, revealed no remarks as to the Veteran nor of the reported incident involving a helicopter crash.

A July 1969 VA orthopedic examination noted the Veteran reported he injured his back in a fall in March 1968.  It was noted X-ray studies dated in March 1968 and May 1968 revealed no abnormalities of the lumbar spine and that current X-ray studies of the dorsal and lumbar spines revealed no evidence of fracture.  It is additionally significant to note that a February 1987 private treatment report indicated the Veteran described the onset of low back pain in 1968 that was initially mild and had slowly increased over the years.  A subsequent March 1987 report, however, noted he described having a history of back pain since jumping from a helicopter in Vietnam approximately 18 years earlier and having lain on the ground unconscious for five to six days in the jungle clearing only regaining the functional use of his lower extremities after a month.  This account or some similar version of such events is shown to have been reported and to have been the basis for diagnosis or disability assessments for the May 1987 and June 1998 opinions from Dr. L.B., to some extent the findings of the Veterans Outreach Center in November 1991 which noted the Veteran he reported having been shot down two times in Vietnam, and with the September 2015 private psychological assessment.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The inconsistencies described above are apparent.  There is also a suggestion of obfuscation of the facts.  Whether intentional or the result of being a poor historian, the Board finds the Veteran's statements as to specific in-service trauma and injuries reported, as well as the subsequent lay statements of others and medical opinions shown to have relied upon such statements, are not credible.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Although VA mental health treatment records are indicative of intermittent treatment for PTSD since approximately January 2010 with symptoms of including difficulty maintaining relationships with assigned GAF scores of 50 and 55, those reports are not shown to have included consideration of the other pertinent evidence of record.  As such, they are deemed to be of less probative weight that the VA examination opinions of record.

The Board also finds that the September 2015 private psychological assessment includes additional matters or summarized findings and conclusions so inconsistent with the other evidence of record without sufficient explanation such that the provided opinions are of very little probative weight.  In this regard, the Board notes that the examiner did not adequately support the conclusions reached.  The examiner appears to have accepted as fact the Veteran's statements as to having sustained traumatic events and severe head and spine injuries during service in Vietnam which the Board finds to be not credible.  The examiner noted that there was "some discussion of the genuineness of [the Veteran's] mental health condition in the documentation . . . [that] appears to have been resolved given his being granted a 50% disability rating in 2012."  However, no explanation was provided as to how it had been determined that this was resolved nor as to why the examiner agreed with any medical findings presumably associated with that determination.  

More significantly, the Board notes that the examiner appears to have dismissed the opinions of the July 1999, December 2009, February 2011, May 2012, February 2013, and January 2015 VA examiners as to the Veteran's impairment due to PTSD without explanation or comment.  Additionally, rather than noting specific symptoms manifested on an identifiable date or treatment period the examiner made conclusions as to whether a specific rating was warranted.  The examiner stated that after discharge the Veteran held approximately 11 jobs in two years, but provided no specific discussion as to the specific occupational problems experienced during the pertinent period from 1993 to 1999.  In fact, reports indicated problems in his life caused by PTSD had lessened and he was doing well at work during the period from mid to late 1998.  The examiner also found that records indicated the Veteran had "completed some college" and had worked as an Employment Program Representative for about 11 years, a position he maintained at the time of the review.  However, the evidence of record demonstrates that the Veteran had completed a bachelor of arts degree in psychology and since approximately 1988 he had been employed as a state disabled veterans outreach specialist with recognition as the state Veterans Employment Representative of the Year in 1997.  In the absence of sufficient explanations as to these and other apparent factual inconsistencies, the Board finds the opinions, findings, and conclusions of the September 2015 private psychological assessment warrant very little probative weight.  

The Board notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez, 22 Vet. App. at 304.  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  For the reasons address herein, the Board finds the private opinions of record warrant a lesser degree of probative weight as to any credible and competent opinion provided and that the identified VA opinions in this case are persuasive.

In conclusion, the Board finds that entitlement to a higher or earlier staged rating for PTSD is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.




ORDER

Entitlement to an initial rating in excess of 30 percent prior to May 1, 2012; and to a rating in excess of 50 percent beginning May 1, 2012, for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


